Exhibit 10.4

 

Execution Version

 

TORTOISE ACQUISITION CORP.

452 Fifth Avenue, 14th Floor

New York, NY 10018

 

February 27, 2019

 

Tortoise Sponsor LLC

11550 Ash Street, Suite 300

Leawood, KS 66211

 

Re:Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Tortoise Acquisition Corp. (the “Company”)
and Tortoise Sponsor LLC (the “Sponsor”), dated as of the date hereof, will
confirm our agreement that, commencing on the date the securities of the Company
are first listed on the New York Stock Exchange (the “Listing Date”), pursuant
to a Registration Statement on Form S-1 and prospectus filed with the Securities
and Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination
and the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”):

 

(i) The Sponsor shall make available to the Company, at 452 Fifth Avenue, 14th
Floor, New York, NY 10018 (or any successor location of the Sponsor), certain
office space, utilities, secretarial support and administrative services as may
be reasonably required by the Company. In exchange therefor, the Company shall
pay the Sponsor the sum of $10,000 per month on the Listing Date and continuing
monthly thereafter until the Termination Date; and

 

The Sponsor hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind (each, a “Claim”) in or to, and any and all
right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public stockholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this letter
agreement, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[signature page follows]

 



 

 

 

  Very truly yours,       TORTOISE ACQUISITION CORP.           By: /s/ Vincent
T. Cubbage     Name: Vincent T. Cubbage     Title: President and Chief Executive
Officer

 

AGREED TO AND ACCEPTED BY:

 

TORTOISE SPONSOR LLC

 

By: /s/ Connie Savage     Name: Connie Savage     Title: Chief Financial
Officer, Secretary and Treasurer  

 

 



[Signature Page to Administrative Services Agreement] 

 

 

